Citation Nr: 1135718	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-31 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1986 to October 1986 and on active duty from December 1987 to February 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned an initial noncompensable rating for bilateral hearing loss disability, effective February 10, 2004.  This case was before the Board in September 2010 when it was remanded for additional development.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Secretary of VA, in an internal guidance document, reaffirmed the need for VA audiologists to describe the effects of a hearing disability on a claimant's occupational functioning and daily activities.  See Revised Audio AMIE Worksheet, Fast Letter 10-06 (Dep't of Veterans Affairs Veterans February 17, 2010).  In the September 2010 remand, the Board instructed that the Veteran be afforded a VA examination and that the examiner fully describe the effects of bilateral hearing loss disability on the Veteran's occupational functioning and daily activities.  Although the Veteran was provided a VA audiology examination in November 2010, the examiner failed to describe the functional effects of the Veteran's hearing loss disability.

The Court has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for an initial compensable rating for bilateral hearing loss disability.

2.  Then, the Veteran should be afforded a VA audiology examination for the purpose of determining the current degree of severity of his bilateral hearing loss disability.  The claims file and a copy of this remand must be made available to the examiner for review of the case.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Audio Examination (revised on February 17, 2010).  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular the RO or the AMC should ensure that the examiner provides an assessment of the functional effects of the disability in an occupational setting and on the Veteran's daily activities.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


